Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 01/18/2021:
Claims 1-12 and 15-16 have been examined.
Claims 13-14 have been canceled by Applicant.
Claims 1-12 and 15-16 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.

Specification
1.	Applicant’s amendments have overcome the specification/disclosure objections to from the previous Office Action.

Claim Interpretation
1.	Applicant’s amendments and arguments, in remarks filed on 01/18/2021, have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-12 from the previous Office Action.
	
	

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claim 5 from the previous Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-12 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Chin (Pub. No.: US 2010/0211270A1) in view of Ricci (Pub. No.: US 2014/0309790A1), and further in view of French (Pub. No.: US 2012/0150430A1).

As per claims 1 and 15, Chin discloses through the invention, see the entire document, a driving assistance device / control method that supports driving of a driver, comprising a processor, the processor functions as: 
a driving state detection portion that detects a driving state of a vehicle by the driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]); 
an environment detection portion that detects an environment in which the vehicle travels (see the entire document, particularly Para [0061, 0117, 0129, 0194-0195, 0220]); 
an emotion detection portion that detects the driver's emotion or change in emotion (see the entire document, particularly Para [0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction); 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in the detected environment, and the driver's emotion or change in emotion during the driving state (see the entire document, particularly Para [0083, 0086, 0144, 0176, 0497] – teaching skill profile of driver; history separate skill profile that can be built up for each driver over multiple trips, and that can be readily retrieved to be fused with information collected during the current vehicle trip; a deviation of the skill exhibited in the current trip from that in the profile history that may imply a change in driver state, wherein the Examiner finds that the above “skill profile of driver,” “driver state,” “changes to skill profile and/or driver state” in the Chin reference teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application); and 

the characteristic estimation portion functions as: 
a skill evaluation portion that generates a skill evaluation parameter evaluating a driving skill of the driver in an environment on the basis of the driving state detected by the driving state detection portion and the environment detected by the environment detection portion (see the entire document, particularly fig. 3-5, 10-12, 15-20, 23, 35-36, 39, 44-49, abstract, Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087]), and 
an emotion evaluation portion that generates an emotion evaluation parameter evaluating an emotion of the driver in an environment on the basis of an emotion or change in emotion detected by the emotion detection portion and the environment detected by the environment detection portion (see the entire document, particularly Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087; 0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; driver's reaction); and 
by the setting change portion/step, changes setting of various control in the vehicle on the basis of the changed skill evaluation parameter and emotion evaluation parameter (see the entire document, particularly fig. 2, Para [0007, 0060-0061, 0066, 0075-0076, 0194]). 

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; the processor, by the emotion evaluation portion/step, that plots the driver's emotion or the change in emotion detected by the emotion detection portion on a map having regions divided into a region in which the driver’s emotion that has been determined to be appropriate for driving is associated with and a region in which the driver’s emotion that has been determined to be inappropriate for driving is associated with, and changes values of the skill evaluation parameter and the emotion evaluation parameter based upon a location or directional change of location of the plotted emotion on the map.   
	
However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and travel segments; an illustration of an enhanced user display (133') using the same route and map as shown in FIG. 4, except that the display has been enhanced show emotion indicators, or "emoticons", along the current path; users along certain route(s) that appear to be currently (or historically) happy, users along other certain segment(s) that do not appear to be currently (or historically) happy (151); selected route(s) where one can see that users are currently (or historically) happy; receiving (1201) human emotion metric data, the enhanced controller (122) that then creates an appropriate map annotated by the appropriate human emotion indicators, such as emoticons, and provides (1202) that enhanced map to the user via the user interface of the navigation system (121). 
	The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claims 2 and 16, Chin discloses through the invention, see the entire document, a driving assistance device / control method that supports driving of a driver, comprising a processor, the processor functions as: 
a driving state detection portion that detects a driving state of a vehicle by the driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]); 
an environment detection portion that detects an environment in which the vehicle travels (see the entire document, particularly Para [0061, 0117, 0129, 0194-0195, 0220]); 
an emotion detection portion that detects the driver's emotion or change in emotion (see the entire document, particularly Para [0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in the environment detected by the environment detection portion, and the driver's emotion or change in emotion in the driving state (see the entire document, particularly Para [0083, 0086, 0144, 0176, 0497] – teaching skill profile of driver; history separate skill profile that can be built up for each driver over multiple trips, and that can be readily retrieved to be fused with information collected during the current vehicle trip; a deviation of the skill exhibited in the current trip from that in the profile history that may imply a change in driver state, wherein the Examiner finds that the above “skill profile of driver,” “driver state,” “changes to skill profile and/or driver state” in the Chin reference teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application); and 
a setting change portion that changes setting of various control in the vehicle on the basis of the driver's characteristic estimated by the characteristic estimation portion (see the entire document, particularly fig. 20, 21, 35, Para [0007, 0030, 0044, 0060-0066, 0075, 0173-00175, 0184-0190, 0198, 0210-0212, 0268, 0312, 0425, 0442, 0460]).  

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; the processor, by 
	
However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and travel segments; an illustration of an enhanced user display (133') using the same route and map as shown in FIG. 4, except that the display has been enhanced show emotion indicators, or "emoticons", along the current path; users along certain route(s) that appear to be currently (or historically) happy, users along other certain segment(s) that do not appear to be currently (or historically) happy (151); selected route(s) where one can see that users are currently (or historically) happy; receiving (1201) human emotion metric data, the enhanced controller (122) that then creates an appropriate map annotated by the appropriate human emotion indicators, such as emoticons, and provides (1202) that enhanced map to the user via the user interface of the navigation system (121). 
The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claim 3, Chin further discloses through the invention, see the entire document, processor that, by the characteristic estimation portion, determines the driver's driving skill on the basis of the driving state of the driver in a plurality of the environments detected by the environment detection portion, and thereby estimates the driver's characteristic (see the entire document, particularly Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087; 0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; driver's reaction). 
The Examiner finds that the above “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers” in Chin reference teaches on “determining, or estimating, or computing, or calculating driver's driving skill on the basis of the driving state of the driver in a plurality of the environments” in the instant application, because it is well known in the art that a specific 

As per claim 4, Chin further discloses through the invention, see the entire document, processor that, by the characteristic estimation portion, determines whether the emotion or change in emotion detected by the emotion detection portion is an emotion or change in emotion that is appropriate for driving, and thereby estimates the driver's characteristic (see the entire document, particularly Para [0154-0155, 0275]). 

As per claim 5, Chin further discloses through the invention, see the entire document, processor that, by the characteristic estimation portion, determines a driving tendency of the driver based upon the driving state of the driver in a plurality of the environments detected by the environment detection portion, and thereby estimates the driver's characteristic (see the entire document, particularly Para [0154, 0172, 0314]). 

As per claim 6, Chin further discloses through the invention, see the entire document, processor that, by the characteristic estimation portion, estimates the driver's characteristic on the basis of a time when a preset emotion determined to be appropriate for driving appears in driving, or a time when a preset emotion determined to be inappropriate for driving appears in driving (see the entire document, particularly Para [0134, 0141, 0150, 0152, 0165, 0168-0169, 0266]). 

As per claim 7, Chin further discloses through the invention, see the entire document, processor that, by the characteristic estimation portion, estimates the drivers characteristic based upon a frequency of emotion change from a preset emotion determined to be appropriate for driving to a preset emotion determined to be inappropriate for driving, or emotion change from a preset emotion determined to be inappropriate for driving to a preset emotion determined to be appropriate for driving (see the entire 

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion.   
	
However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claim 8, Chin further discloses through the invention, see the entire document, processor that, by the change portion, changes the setting of various control according to the driver's emotion or change in emotion detected by the emotion detection portion when the driver starts driving, or during driving (see the entire document, particularly Para [0007, 0060-0066, 0075, 0268, 0312, 0442]). 

teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion.   
	
However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claim 9, Chin discloses through the invention, see the entire document, a driving assistance system comprising: 
an information detection device, having a first processor, installed in a vehicle (see the entire document, particularly fig. 32, 40, Para [0061, 0069, 0090, 0117, 0129, 0152, 0164-0165, 0169, 0194-0195, 0220, 0267, 0314-0316, 0326, 0345, 0438]); and 
the information detection device with operation state information indicating a driving state of the vehicle by a driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]), environment information indicating an environment in which 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in the environment indicated by the environment information and the driver's emotion or change in emotion during the driving state (see the entire document, particularly Para [0083, 0086, 0144, 0176, 0497] – teaching skill profile of driver; history separate skill profile that can be built up for each driver over multiple trips, and that can be readily retrieved to be fused with information collected during the current vehicle trip; a deviation of the skill exhibited in the current trip from that in the profile history that may imply a change in driver state, wherein the Examiner finds that the above “skill profile of driver,” “driver state,” “changes to skill profile and/or driver state” in the Chin reference teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application), 
a setting change portion that generates setting information on various control performed in the vehicle, on the basis of the driver's characteristic estimated by the characteristic estimation portion (see the entire document, particularly Para [0007, 0060-0066, 0075, 0268, 0312, 0442]), and 
the characteristic estimation portion that includes 
a skill evaluation portion that generates a skill evaluation parameter evaluating a driving skill of the driver in an environment on the basis of a driving state detected by the driving state detection portion and an environment detected by the environment detection portion (see the entire document, particularly fig. 3-5, 10-12, 15-20, 23, 35-36, 39, 44-49, abstract, Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087]), and 
an emotion evaluation portion that generates an emotion evaluation parameter evaluating an emotion of the driver in an environment on the basis of the emotion or change in emotion indicated by the emotion information and the environment indicated by the environment information (see the entire 

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; processor (such as a second processor) that, by its portion (such as a characteristic estimation portion), plots the emotion indicated by the emotion information on a map having regions divided into a region that the driver's emotion determined to be appropriate for driving is associated with and a region that the driver's emotion determined to be inappropriate for driving is associated with, and changes values of the skill evaluation parameter and the emotion evaluation parameter on the basis of a location or directional change of the location of the plotted emotion on the map; the processor (such as the second processor) that, by its portion, (such as the setting change portion), changes setting of various control in the vehicle on the basis of the changed skill evaluation parameter and emotion evaluation parameter. 
Additionally, although the Chin reference teaches, through the invention, see the entire document, particularly in fig. 12, 44, Para [0053, 0130, 0135-0136], on “desired output for the neural network,” “neural network,” “process that includes inputting the feature data into the neural network and the neural network that outputs the driver's driving skill,” which the Examiner finds teach on “transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the Chin does not explicitly disclose, through the invention, or is missing a server device that includes a second processor that functions as: a receiver that receives data/information from the information detection device; a transmitter that transmits the setting information generated by the setting change portion to the information detection device.

However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0118], vehicle control system 204 that may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104; the server 228 that may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104; the server 228 that can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0030], "communication system" or "communication network" and variations thereof, as used herein, that can refer to a collection of communication components capable of one or more of transmission, relay, interconnect, control, or otherwise manipulate information or data from at least one transmitter to at least one receiver.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0122], diagnostic communications module 256 that may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104; examples of diagnostics signals and information that may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, 
Ricci further teaches, through the invention, see the entire document, particularly in fig. 5c, Para [0167], vehicle communications transceivers 260, internal vehicle communications between one or more of the vehicle and one or more devices or between devices.


French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and travel segments; an illustration of an enhanced user display (133') using the same route and map as shown in FIG. 4, except that the display has been enhanced show emotion indicators, or "emoticons", along the current path; users along certain route(s) that appear to be currently (or historically) happy, users along other certain segment(s) that do not appear to be currently (or historically) happy (151); selected route(s) where one can see that users are currently (or historically) happy; receiving (1201) human emotion metric data, the enhanced controller (122) that then creates an appropriate map annotated by the appropriate 
	The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 


As per claim 10, Chin discloses through the invention, see the entire document, a driving assistance system comprising: 
an information detection device, having a first processor, installed in a vehicle (see the entire document, particularly fig. 32, 40, Para [0061, 0069, 0090, 0117, 0129, 0152, 0164-0165, 0169, 0194-0195, 0220, 0267, 0314-0316, 0326, 0345, 0438]); and 
the information detection device with operation state information indicating a driving state of the vehicle by a driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]), environment information indicating an environment in which the vehicle travels (see the entire document, particularly Para [0061, 0117, 0129, 0194-0195, 0220]), and emotion information indicating the driver's emotion or change in emotion (see the entire document, particularly Para [0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction), 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in an environment indicated by the environment information and the driver's emotion or change in emotion during the driving state (see the entire document, particularly Para [0083, 0086, 0144, 0176, 0497] – teaching skill profile of driver; history separate skill profile that can be built up for each driver over multiple trips, and that can be readily retrieved to be fused with information collected during the current vehicle trip; a deviation of the skill exhibited in the current trip from that in the profile history that may imply a change in driver state, wherein the Examiner finds that the above “skill profile of driver,” “driver state,” “changes to skill profile and/or driver state” in the Chin reference teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application), 
a setting change portion that generates setting information on various control performed in the vehicle, on the basis of the drivers characteristic estimated by the characteristic estimation portion (see the entire document, particularly fig. 20, 21, 35, Para [0007, 0030, 0044, 0060-0066, 0075, 0173-00175, 0184-0190, 0198, 0210-0212, 0268, 0312, 0425, 0442, 0460]).

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; the second processor that, by the characteristic estimation portion, plots the driver's emotion or the change in emotion detected by the emotion detection portion on a map having regions divided into a region that the driver's emotion determined to be appropriate for driving is associated with and a region that the driver's emotion determined to be inappropriate for driving is associated with, and on the basis of a location or directional change of the location of the plotted emotion on the map, estimates the drivers characteristic on the basis of the frequency of emotion change from the preset emotion determined to be appropriate for driving to the preset emotion determined to be inappropriate for driving, or emotion change from a preset emotion determined to be inappropriate for driving to a preset emotion determined to be appropriate for driving.
 
teach on “transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the vehicle,” in the instant application, Chin does not explicitly disclose, through the invention, or is missing a server device that includes a second processor that functions as receiver that receives data/information from the information detection device; a transmitter that transmits the setting information generated by the setting change portion to the information detection device.

However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0118], vehicle control system 204 that may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104; the server 228 that may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104; the server 228 that can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0030], "communication system" or "communication network" and variations thereof, as used herein, that can refer to a collection of communication components capable of one or more of transmission, relay, 
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0122], diagnostic communications module 256 that may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104; examples of diagnostics signals and information that may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like; the signals, for instance, that can be presented to one or more of … vehicle control system 204.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 5c, Para [0167], vehicle communications transceivers 260, internal vehicle communications between one or more of the vehicle and one or more devices or between devices.

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and 
	The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claim 11, Chin discloses through the invention, see the entire document, a driving assistance system comprising: 
an information detection device, having a first processor, installed in a vehicle (see the entire document, particularly fig. 32, 40, Para [0061, 0069, 0090, 0117, 0129, 0152, 0164-0165, 0169, 0194-0195, 0220, 0267, 0314-0316, 0326, 0345, 0438]); 
the information detection device with operation state information indicating a driving state of the vehicle by a driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]), environment information indicating an environment in which the vehicle travels (see the entire document, particularly Para [0061, 0117, 0129, 0194-0195, 0220]), and emotion information indicating a driver's emotion or change in emotion (see the entire document, particularly Para [0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction), 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in an environment indicated by the environment information and the driver's emotion or change in emotion during the driving state (see the entire document, teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application), 
a setting change portion that generates setting information on various control performed in the vehicle, on the basis of the driver's characteristic estimated by the characteristic estimation portion (see the entire document, particularly Para [0007, 0060-0066, 0075, 0268, 0312, 0442]), and 
the characteristic estimation portion that includes 
a skill evaluation portion that generates a skill evaluation parameter evaluating a driving skill of the driver in the environment on the basis of a driving state detected by the driving state detection portion and an environment detected by the environment detection portion (see the entire document, particularly fig. 3-5, 10-12, 15-20, 23, 35-36, 39, 44-49, abstract, Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087]), and 
an emotion evaluation portion that generates an emotion evaluation parameter evaluating an emotion of the driver in an environment on the basis of an emotion or change in emotion detected by the emotion detection portion and the environment detected by the environment detection portion (see the entire document, particularly Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087; 0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; driver's reaction); 
the skill evaluation parameter and the emotion evaluation parameter stored, in association with identification information for identifying the driver received from the information detection device, in a storage (see the entire document, particularly fig. 2, Para [0007, 0076, 0080, 0082-0083, 0086, 0094, 0196, 0123-0124, 0194]); 

transmission, to the information detection device installed in the vehicle driven by each of drivers classified into the same category by the first classification portion, information prompting participation in an event held for each category (see the entire document, particularly Para [0076, 0080, 0106, 0109, 0116-0117, 0157] – teaching vehicle-to-infrastructure/vehicle communication; vehicle being able to receive data/information in the communication packets from the infrastructure; grouping data used for design of the skill characterization for both maneuver-type specific and traffic/road condition specific). 

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; the second processor, by the emotion evaluation portion, plots the driver's emotion or the change in emotion detected by the emotion detection portion on a map having regions divided into a region that the driver's emotion determined to be appropriate for driving is associated with and a region that the driver's emotion determined to be inappropriate for driving is associated with, and changes values of the skill evaluation parameter and the emotion evaluation parameter based upon a location or directional change of the location of the plotted emotion on the map. 
Additionally, although the Chin reference teaches, through the invention, see the entire document, particularly in fig. 12, 44, Para [0053, 0076, 0080, 0106, 0109, 0116-0117, 0130, 0135-0136], on “vehicle-teach on “transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the vehicle,” in the instant application, Chin does not explicitly disclose, through the invention, or is missing a server device that includes a second processor that functions as a receiver that receives data/information from the information detection device; a transmitter that transmits the setting information generated by the setting change portion to the information detection device; the server device that includes a characteristic estimation portion, a generation portion, a first classification portion; the server device that transmits information/data to the information detection device installed in the vehicle driven by each of drivers.

However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0118], vehicle control system 204 that may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104; the server 228 that may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104; the server 228 that can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0030], "communication system" or "communication network" and variations thereof, as used herein, that can refer to a collection of communication components capable of one or more of transmission, relay, 
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0122], diagnostic communications module 256 that may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104; examples of diagnostics signals and information that may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like; the signals, for instance, that can be presented to one or more of … vehicle control system 204.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 5c, Para [0167], vehicle communications transceivers 260, internal vehicle communications between one or more of the vehicle and one or more devices or between devices.
The Examiner finds that the above in the Ricci reference teaches on transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the vehicle in the instant application.

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optionally during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and travel segments; an illustration of an enhanced user display (133') using the same route and map as shown in FIG. 4, except that the display has been enhanced show emotion indicators, or "emoticons", along the current path; users along certain route(s) that appear to be currently (or historically) happy, users along other certain segment(s) that do not appear to be currently (or historically) happy (151); selected route(s) where one can see that users are currently (or historically) happy; receiving (1201) human emotion metric data, the enhanced controller (122) that then creates an appropriate map annotated by the appropriate human emotion indicators, such as emoticons, and provides (1202) that enhanced map to the user via the user interface of the navigation system (121). 
	The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).

As per claim 12, Chin discloses through the invention, see the entire document, a driving assistance system comprising: 
an information detection device, having a first processor, installed in a vehicle (see the entire document, particularly fig. 32, 40, Para [0061, 0069, 0090, 0117, 0129, 0152, 0164-0165, 0169, 0194-0195, 0220, 0267, 0314-0316, 0326, 0345, 0438]); 
the information detection device with operation state information indicating a driving state of the vehicle by a driver (see the entire document, particularly fig. 32, 40, Para [0069, 0090, 0152, 0164-0165, 0169, 0267, 0314-0316, 0326, 0345, 0438]), environment information indicating an environment in which the vehicle travels (see the entire document, particularly Para [0061, 0117, 0129, 0194-0195, 0220]), and emotion information indicating a driver's emotion or change in emotion (see the entire document, particularly Para [0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving 
a characteristic estimation portion that estimates the driver's characteristic with respect to the vehicle on the basis of the driving state of the driver in an environment indicated by the environment information and the driver's emotion or change in emotion during the driving state (see the entire document, particularly Para [0083, 0086, 0144, 0176, 0497] – teaching skill profile of driver; history separate skill profile that can be built up for each driver over multiple trips, and that can be readily retrieved to be fused with information collected during the current vehicle trip; a deviation of the skill exhibited in the current trip from that in the profile history that may imply a change in driver state, wherein the Examiner finds that the above “skill profile of driver,” “driver state,” “changes to skill profile and/or driver state” in the Chin reference teach on driver's characteristic with respect to the vehicle on the basis of a driving state of the driver in a detected environment, and the driver's emotion or change in emotion during the driving state in the instant application), 
a setting change portion that generates setting information on various control performed in the vehicle, on the basis of the driver's characteristic estimated by the characteristic estimation portion (see the entire document, particularly Para [0007, 0060-0066, 0075, 0268, 0312, 0442]), and 
the characteristic estimation portion that includes 
a skill evaluation portion that generates a skill evaluation parameter evaluating a driving skill of the driver in the environment indicated by the environment information on the basis he operation state information, (see the entire document, particularly fig. 3-5, 10-12, 15-20, 23, 35-36, 39, 44-49, abstract, Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087]), and 
an emotion evaluation portion that generates an emotion evaluation parameter evaluating an emotion of the driver in the environment indicated by the environment information, on the basis of the emotion information (see the entire document, particularly Para [0007-0008, 0012-0014, 0019-0021, 0024-0029, 0032, 0044-0045, 0048, 0053-0058, 0060-0068, 0071, 0073-0087; 0106, 0128, 0147, 0154, 0220, 0229, 0237] – teaching providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; driver's reaction); 

a second classification portion that compares the emotion evaluation parameter of, each driver with a preset threshold, and classifies the each driver into a preset category according to a comparison result (see the entire document, particularly Para [0065, 0236, 0267, 0271, 0442, 0460]); and 
transmission, to the information detection device installed in the vehicle driven by each of drivers classified into the same category by the second classification portion, information prompting participation in an event held for each category (see the entire document, particularly Para [0076, 0080, 0106, 0109, 0116-0117, 0157] – teaching vehicle-to-infrastructure/vehicle communication; vehicle being able to receive data/information in the communication packets from the infrastructure; grouping data used for design of the skill characterization for both maneuver-type specific and traffic/road condition specific). 

Although the Chin reference teaches, through the invention, see the entire document, particularly in Para [0106, 0128, 0147, 0154, 0220, 0229, 0237], on “providing accurate assessment of the driving skill based on specific behavior over certain detected maneuvers; notion that driver behavioral diagnosis that can be used to detect the driving skill; driver's reaction,” which the Examiner finds teach on “detecting the driver's emotion or change in emotion,” in the instant application, because it is well known in the art that “[e]motions are biological states associated with the nervous system brought on by neurophysiological changes variously associated with thoughts, feelings, behavioural responses, and a degree of pleasure or displeasure; that emotions are often intertwined with mood, temperament, personality, disposition, creativity and motivation,” (https://en.wikipedia.org/wiki/Emotion last seen on 08/19/2020), Chin does not explicitly disclose, through the invention, or is missing driver's emotion or change in emotion; second processor that, by the emotion evaluation portion, plots the driver's emotion or the change in emotion detected by the emotion detection portion on a map having regions divided into a region that the driver's emotion determined to be appropriate for driving is associated with and a region that the driver's emotion determined to be inappropriate for driving is associated with, and changes values of the skill evaluation parameter and the 
Additionally, although the Chin reference teaches, through the invention, see the entire document, particularly in fig. 12, 44, Para [0053, 0076, 0080, 0106, 0109, 0116-0117, 0130, 0135-0136], on “vehicle-to-infrastructure/vehicle communication; vehicle being able to receive data/information in the communication packets from the infrastructure,” “desired output for the neural network,” “neural network,” “process that includes inputting the feature data into the neural network and the neural network that outputs the driver's driving skill,” which the Examiner finds teach on “transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the vehicle,” in the instant application, Chin does not explicitly disclose, through the invention, or is missing a server device that includes a receiver that receives data/information from the information detection device; a transmitter that transmits the setting information generated by the generation portion to the information detection device; the server device that includes a characteristic estimation portion, a generation portion, second processor of server device that functions as second classification portion; the second processor of server device that transmits information/data to the information detection device installed in the vehicle driven by each of drivers.

However, Ricci teaches, through the invention, see the entire document, particularly in fig. 2, 6b, 8b, Para [0438], user 216 that may have multiple routes to a specific location, but that it may be determined that one of the routes provides a greater level of stress (e.g., based on the tracked health data) than other routes; multiple routes that may be provided to a user 216 (e.g., via a GPS device, navigation system, etc.) for comparison and/or selection, based on tracked health data (e.g., user stress, emotion, etc.).
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0118], vehicle control system 204 that may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104; the server 228 that may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the 
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0030], "communication system" or "communication network" and variations thereof, as used herein, that can refer to a collection of communication components capable of one or more of transmission, relay, interconnect, control, or otherwise manipulate information or data from at least one transmitter to at least one receiver.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 2, Para [0122], diagnostic communications module 256 that may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104; examples of diagnostics signals and information that may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like; the signals, for instance, that can be presented to one or more of … vehicle control system 204.
Ricci further teaches, through the invention, see the entire document, particularly in fig. 5c, Para [0167], vehicle communications transceivers 260, internal vehicle communications between one or more of the vehicle and one or more devices or between devices.
The Examiner finds that the above in the Ricci reference teaches on transmission of data or exchange of data between vehicle and server, where data is being processed in the server, and sent back to the vehicle in the instant application.,

French, in turn, teaches, through the invention, see the entire document, particularly in abstract, an enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; the enhancement accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the 
French further teaches, through the invention, see the entire document, particularly in fig. 1-4, Para [0032-0037, 0047], the inventive process set forth herein that also may be applied to just destinations (for those who may not be interested in a route to get to a destination), or to only portions or parts of a route of navigation (e.g. travel segments), or to combinations of destinations, way points, and travel segments; an illustration of an enhanced user display (133') using the same route and map as shown in FIG. 4, except that the display has been enhanced show emotion indicators, or "emoticons", along the current path; users along certain route(s) that appear to be currently (or historically) happy, users along other certain segment(s) that do not appear to be currently (or historically) happy (151); selected route(s) where one can see that users are currently (or historically) happy; receiving (1201) human emotion metric data, the enhanced controller (122) that then creates an appropriate map annotated by the appropriate human emotion indicators, such as emoticons, and provides (1202) that enhanced map to the user via the user interface of the navigation system (121). 
	The Examiner finds that the “emotion indicators 151-154 shown on digital map along certain streets of the current travel path,” which are well-known in the art as "emoticons" graphically represented along the current traveling path shown on a navigational map of a vehicle, in the French reference, teach on “plotted driver's emotion or change in emotion detected by an emotion detection portion on a map having regions divided into a region in which the driver’s emotion … determined to be appropriate for driving associated with that region, and another region in which the driver’s emotion … determined to be inappropriate for driving associated with that another region (i.e., "happy emoticon" is for a driver’s emotion determined to be appropriate for driving associated with a certain region; "unhappy emoticon" is for a driver’s emotion determined to be inappropriate for driving associated with another certain region, wherein traveling down streets represent directional changes in travel, and different emoticons on the same street/travel path represent changes in values of skill evaluation/emotion evaluation parameter(s) depending on or based upon a location or directional change of location of plotted emotion (“emoticons”) on the digital map of the vehicle navigation system) in the instant application, and therefore teach on multiple regions on map, in accordance with Para [0067] of the originally filed subject application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chin by incorporating, applying and utilizing the above steps, technique and features as taught by Ricci. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide various outputs based on a user profile and determined context; to provide output that can change a configuration of a vehicle, device, building, and/or a system associated with the user profile; to adjust, based on the user profile information, the configurations that can include comfort and interface settings; to track, via the user profiles, health data related to the user and make adjustments to the configuration to assist the health of the user (see the entire Ricci document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by French. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both; to create a display such as a map with icons (see the entire French document, particularly Para [0007, 0002]).


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-12 and 15-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-12 and 15-16 have been considered but are moot in view of the new ground(s) of rejection.  


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662